Exhibit 10.2

EXECUTION COPY

 

 

 

 

THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT

dated as of February 14, 2013,

among

FREEPORT-MCMORAN INC.,

PT FREEPORT INDONESIA,

FREEPORT-MCMORAN OIL & GAS LLC,

The Lenders Party Hereto,

The Issuing Banks Party Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Swingline Lender,

BANK OF AMERICA, N.A.,

as Syndication Agent,

and

BNP PARIBAS,

CITIBANK, N.A.,

HSBC BANK USA, NATIONAL ASSOCIATION,

MIZUHO BANK, LTD.,

SUMITOMO MITSUI BANKING CORPORATION,

THE BANK OF NOVA SCOTIA and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Co-Documentation Agents,

 

 

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

BNP PARIBAS SECURITIES CORP.,

CITIGROUP GLOBAL MARKETS INC.,

HSBC SECURITIES (USA) INC., MIZUHO BANK, LTD.,

SUMITOMO MITSUI BANKING CORPORATION,

THE BANK OF NOVA SCOTIA and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Joint Lead Arrangers and Joint Bookrunners,

 

 

BANK OF MONTREAL, CHICAGO BRANCH,

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK AGENCY,

COMPASS BANK,

ROYAL BANK OF CANADA,

THE TORONTO-DOMINION BANK,

STANDARD CHARTERED BANK,

U.S. BANK NATIONAL ASSOCIATION and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Senior Managing Agents

 

 

 



--------------------------------------------------------------------------------

EXECUTION VERSION

THIRD AMENDMENT dated as of December 9, 2015 (this “Amendment”) to the Revolving
Credit Agreement dated as of February 14, 2013, as amended by the First
Amendment dated as of May 30, 2014 and by the Second Amendment dated as of
February 27, 2015 (the “Credit Agreement”), among FREEPORT-MCMORAN INC. (“FCX”),
PT FREEPORT INDONESIA (“PTFI”) and FREEPORT-MCMORAN OIL & GAS LLC (together with
FCX and PTFI, the “Borrowers”), the Lenders from time to time party thereto and
JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

WHEREAS, the Lenders have agreed to extend credit to the Borrowers under the
Credit Agreement on the terms and subject to the conditions set forth therein.
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement, as amended hereby.

WHEREAS, the Borrowers have requested that the Credit Agreement be amended
(a) to modify for a period of time the maximum Total Leverage Ratio applicable
under Section 6.06, (b) to provide for certain changes to interest rate spreads,
and (c) to effect other modifications to the provisions of the Loan Agreement,
in each case as set forth herein.

WHEREAS, the Lenders party hereto, constituting the Required Lenders under the
Credit Agreement, the Administrative Agent, and each Issuing Bank are willing so
to amend the Credit Agreement on the terms and subject to the conditions hereof.

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Amendment of the Credit Agreement. Effective as of the Amendment
Effective Date, the Credit Agreement is hereby amended as follows:

(a) The definition of “Applicable Rate” in Section 1.01 of the Credit Agreement
is amended to read in its entirety as set forth below:

“Applicable Rate” means, for any day and subject to the next following sentence,
the applicable rate per annum set forth below under the caption “ABR Spread”,
“Eurodollar Spread”, “Commitment Fee”, “Financial LC Participation Fee” or
“Performance LC Participation Fee”, as the case may be, based upon the Credit
Ratings by Moody’s and S&P applicable on such day:

 

Level

   Rating
(S&P, Moody’s)    Eurodollar
Spread
(bps per annum)      ABR Spread
(bps per annum)      Commitment Fee
(bps per annum)      Financial LC
Participation Fee
(bps per annum)      Performance LC
Participation Fee
(bps per annum)  

1

   BBB+ / Baa1 or
higher      125.0         25.0         15.0         125.0         62.5   

2

   BBB / Baa2      150.0         50.0         20.0         150.0         75.0   

3

   BBB- / Baa3      175.0         75.0         25.0         175.0         87.5
  

4

   BB+ / Ba1      200.0         100.0         35.0         200.0         100.0
  

5

   BB/Ba2 or
lower      225.0         125.0         45.0         225.0         112.5   



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if and during such periods as the Total Leverage
Ratio as of the end of the fiscal quarter of the Borrower (commencing with the
fiscal quarter ending December 31, 2015) for which consolidated financial
statements have been most recently delivered pursuant to Section 5.01(a) or
5.01(b) (a) exceeds 4.00 to 1.00 but is less than or equal to 4.50 to 1.00, the
Applicable Rate (other than in respect of the Commitment Fee) will be, for any
day, a rate per annum 25 basis points in excess of the rate per annum otherwise
applicable as set forth in the table above, and (b) exceeds 4.50 to 1.00, the
Applicable Rate (other than in respect of the Commitment Fee) will be, for any
day, a rate per annum 50 basis points in excess of the rate per annum otherwise
applicable as set forth in the table above.

For purposes of the foregoing, (a) if either Moody’s or S&P shall not have in
effect a Credit Rating (other than by reason of the circumstances referred to in
the last sentence of this definition), then FCX and the Lenders shall negotiate
in good faith to agree upon another rating agency to be substituted by an
amendment to this Agreement for the rating agency which shall not have a Credit
Rating in effect, and pending the effectiveness of such amendment, the
Applicable Rate shall be determined by reference to the available Credit Rating;
(b) if the Credit Ratings established or deemed to have been established by
Moody’s and S&P shall fall within different Levels, the Applicable Rate shall be
based on the higher of the two Credit Ratings unless one of the two Credit
Ratings is two or more Levels lower than the other, in which case the Applicable
Rate shall be determined by reference to the Level next below that of the higher
of the two Credit Ratings; and (c) if the Credit Rating established or deemed to
have been established by Moody’s and S&P shall be changed (other than as a
result of a change in the rating system of Moody’s or S&P), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency. Each change in the Applicable Rate based on the Credit Ratings shall
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change. If the rating system of Moody’s or S&P shall change, or if either such
rating agency shall cease to be in the business of rating corporate debt
obligations, FCX and the Lenders shall negotiate in good faith to amend the
definition of “Applicable Rate” to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Rate shall be determined by reference to
the Credit Rating most recently in effect prior to such change or cessation.

 

2



--------------------------------------------------------------------------------

Each change in the Applicable Rate resulting from a change in the Total Leverage
Ratio shall be effective during the period commencing on and including the date
of delivery to the Administrative Agent pursuant to Section 5.01(a) or 5.01(b)
of the consolidated financial statements indicating such change and ending on
the date immediately preceding the effective date of the next such change;
provided that the Total Leverage Ratio shall be deemed to exceed 4.50 to 1.00 at
the option of the Administrative Agent or at the request of the Required Lenders
if FCX fails to deliver the consolidated financial statements required to be
delivered by it pursuant to Section 5.01(a) or 5.01(b) or the certificate of a
Financial Officer required pursuant to Section 5.01(c) during the period from
the expiration of the time for delivery thereof until such consolidated
financial statements and such certificate are delivered.”

(b) Section 6.06 of the Credit Agreement is amended to read in its entirety as
follows:

“SECTION 6.06. Total Leverage Ratio. The Borrowers will not permit (a) if a
Reversion Election has not been made, the Total Leverage Ratio on the last day
of any fiscal quarter (i) ending on December 31, 2015, to exceed 5.50 to 1.00,
(ii) ending during the period from and including March 31, 2016 through and
including June 30, 2016, to exceed 5.90 to 1.00, (iii) ending on September 30,
2016, to exceed 5.75 to 1.00, (iv) ending on December 31, 2016, to exceed 5.00
to 1.00, (v) ending during the period from and including March 31, 2017 through
and including December 31, 2017, to exceed 4.25 to 1.00 and (iv) ending on or
after March 31, 2018, to exceed 3.75 to 1.00, and (b) if a Reversion Election
has been made, the Total Leverage Ratio on the last day of any fiscal quarter
ending on or after the effective date of such Reversion Election to exceed 3.75
to 1.00.”

SECTION 2. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, each of the Borrowers represents and warrants to the
Administrative Agent and the Lenders that:

(a) (x) the execution, delivery and performance by such Borrower of this
Amendment and the performance by such Borrower of the Credit Agreement, as
amended by this Amendment, are within such Borrower’s corporate powers and have
been duly authorized by all necessary corporate and, if required, stockholder
action and (y) this Amendment has been duly executed and delivered by such
Borrower and, upon the Amendment Effective Date, the Credit Agreement, as
amended hereby, will constitute a legal, valid and binding obligation of such
Borrower enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally, concepts of reasonableness and general
principles of equity, regardless of whether considered in a proceeding in equity
or at law;

(b) the representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct in all material respects as of the Amendment
Effective Date, except where such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
were true and correct on and as of such earlier date; and

 

3



--------------------------------------------------------------------------------

(c) no Default has occurred and is continuing on the Amendment Effective Date
before or after giving effect to any Loans made on such date.

SECTION 3. Effectiveness. This Amendment shall become effective as of the first
date (the “Amendment Effective Date”) on which each of the following conditions
has been satisfied:

(a) The Administrative Agent shall have executed this Amendment (and its
Indonesian language version) and shall have received counterparts hereof duly
executed and delivered by each Borrower, Lenders constituting the Required
Lenders, each Issuing Bank and the Administrative Agent.

(b) The Administrative Agent shall have received such board resolutions,
secretary’s certificates, officer’s certificates and other documents as the
Administrative Agent may reasonably request relating to the authorization of
this Amendment and the transactions contemplated hereby and any other legal
matters relating to the Loan Parties, the Loan Documents or this Amendment, all
in form and substance reasonably satisfactory to the Administrative Agent.

(c) The conditions set forth in clauses 4.03(a) and 4.03(b) of the Credit
Agreement, as amended hereby, shall be satisfied on and as of the Amendment
Effective Date, and the Administrative Agent shall have received a certificate,
dated the Amendment Effective Date and signed by a Financial Officer of FCX,
confirming compliance with such conditions.

(d) The Administrative Agent shall have received payment from the Borrowers in
immediately available funds of an amendment fee for the account of each Lender
that has executed and delivered a counterpart hereof prior to 5:00 p.m., New
York City time, on December 8, 2015, in an amount equal to 0.125% of the amount
of such Lender’s Revolving Commitment on the Amendment Effective Date.

The Administrative Agent shall notify the Borrowers and the Lenders of the
Amendment Effective Date and such notice shall be conclusive and binding.
Notwithstanding the foregoing, this Amendment shall not become effective unless
each of the conditions set forth or referred to in this Section 3 has been
satisfied at or prior to 5:00 p.m., New York City time, on January 5, 2016 (it
being understood that any such failure of this Amendment to become effective
will not affect any rights or obligations of any Person under the Credit
Agreement).

SECTION 4. Expenses. Each Borrower agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Amendment,
including the reasonable fees, charges and disbursements of Cravath, Swaine &
Moore LLP, counsel for the Administrative Agent, in each case to the extent
provided in Section 9.03(a) of the Credit Agreement.

 

4



--------------------------------------------------------------------------------

SECTION 5. Effect of Amendment. (a) Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders or the
Administrative Agent under the Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of the Credit Agreement or of any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle any
Borrower to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Credit Agreement or any other Loan Document in similar or different
circumstances.

(b) On and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like
import, and each reference to the Credit Agreement in any other Loan Document
shall be deemed a reference to the Credit Agreement as amended hereby. This
Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.

SECTION 6. Applicable Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. Counterparts; Integration; Effectiveness. This Amendment may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Amendment, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging shall be effective as delivery
of a manually executed counterpart of this Amendment.

SECTION 8. Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

[Remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.

 

FREEPORT-MCMORAN INC.,     by    

/s/ Kathleen L. Quirk

  Name: Kathleen L. Quirk   Title: Executive Vice President, Chief Financial
Officer & Treasurer

 

PT FREEPORT INDONESIA,     by    

/s/ Robert R. Boyce

  Name: Robert R. Boyce   Title: Treasurer

 

FREEPORT MCMORAN OIL & GAS LLC,     by    

/s/ Kathleen L. Quirk

  Name: Kathleen L. Quirk   Title: Executive Vice President

 

JPMORGAN CHASE BANK, N.A.,

individually and as Administrative Agent

and Issuing Bank,

    by    

/s/ Peter S. Predun

  Name: Peter S. Predun   Title: Executive Director

 

BANK OF AMERICA, N.A., individually

and as Issuing Bank,

    by    

/s/ James K.G. Campbell

  Name: James K.G. Campbell   Title: Director

[Signature Page to Third Amendment to the Revolving Credit Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE

THIRD AMENDMENT TO THE REVOLVING CREDIT AGREEMENT

OF FREEPORT-MCMORAN INC.

 

Name of Lender:  

[Lender Signatures on File]

By    

 

   

 

    Name:    

Title:

 

For any Lender requiring a second signature line:

Name of Lender:  

 

By    

 

   

 

    Name:    

Title: